 Case 1:20-cv-03127-SAB     ECF No. 84-1    filed 09/23/20   PageID.2677 Page 1 of 1



 1                                 [PROPOSED] ORDER
 2         Upon consideration of the Unopposed Motion for Expedited Consideration
 3   and to Exceed Page Limits of Defendants’ Motion for Clarification, the Court
 4   hereby GRANTS the Unopposed Motion, and orders as follows:
 5        1. Plaintiffs shall file a response, if any, to Defendants’ Motion for
 6           Clarification by September 29, 2020.
 7        2. Defendants shall file a reply, if any, by October 1, 2020.
 8        3. The Court shall thereafter take the Motion under advisement. If, in its
 9           discretion, the Court decides that a hearing is warranted, a hearing shall be
10           held on October 2, 2020 at ______ a.m./p.m.
11         IT IS SO ORDERED.
12
13   DATED:__________                             By:_____________________
14                                                Honorable Stanley A. Bastian
15                                                Chief United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28                                           -1-
     ORDER GRANTING UNOPPOSED MOTION FOR EXPEDITED CONSIDERATION AND TO
          EXCEED PAGE LIMITS OF DEFENDANTS’ MOTION FOR CLARIFICATION
